Order filed, January 14, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-00873-CV
                                ____________

      LIBERTY MUTUAL INSURANCE COMPANY AND NATIONS
          CONSTRUCTION MANAGEMENT, INC., Appellant

                                        V.

             HEITKAMP SWIFT ARCHITECTS, INC., Appellee


                    On Appeal from the 80th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-12048


                                     ORDER

      The reporter’s record in this case was due October 22, 2012. See Tex. R.
App. P. 35.1. On October 24, 2012, this court ordered the court reporter to file the
record within 30 days. On December 4, 2012, this court ordered the court reporter
to file the record within 30 days. The record has not been filed with the court.
Because the reporter’s record has not been filed timely, we issue the following
order.

         We order Michelle Tucker and Marcia Barnett, the court reporters, to file
the record in this appeal within 30 days of the date of this order. No further
extension will be entertained.         The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). If Michelle Tucker and Marcia Barnett do not timely file the record
as ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM